Slip Op. 05 - 96

            UNITED STATES COURT OF INTERNATIONAL TRADE

- - - - - - - - - - - - - - - - - - - - - x
ARVINMERITOR, INC.,                       :

                          Plaintiff,         :

               v.                            :

THE UNITED STATES OF AMERICA; DEPARTMENT    :
OF HOMELAND SECURITY, UNITED STATES CUS-
TOMS AND BORDER PROTECTION; MICHAEL CHER-   :
TOFF, SECRETARY, UNITED STATES DEPARTMENT        Court No. 05-00461
OF HOMELAND SECURITY; ROBERT C. BONNER,     :
COMMISSIONER, UNITED STATES BUREAU OF
CUSTOMS AND BORDER PROTECTION; GEORGE       :
FREDERICK McCRAY, CHIEF, INTELLECTUAL
PROPERTY RIGHTS BRANCH, UNITED STATES       :
BUREAU OF CUSTOMS AND BORDER PROTECTION,
                                          :
                          Defendants.
- - - - - - - - - - - - - - - - - - - - - x

                          Memorandum & Order
[Motion of Eaton Corporation for leave
 to intervene as a party denied.]

                                                 Dated: August 12, 2005

     Neville Peterson LLP (John M. Peterson, George W. Thompson,
Curtis W. Knauss and Maria E. Celis) for the plaintiff.

     Peter D. Keisler, Assistant Attorney General; Barbara S.
Williams, Attorney in Charge, International Trade Field Office,
Commercial Litigation Branch, Civil Division, U.S. Department of
Justice (Marcella Powell), for the defendants.

     Miller & Chevalier Chartered (Sturgis M. Sobin, Joel W. Rogers
and Charles F.B. McAleer, Jr.) for proposed intervenor-defendant
Eaton Corporation.


          AQUILINO, Senior Judge:      The plaintiff commenced this

action with the filing of a summons and complaint on August 5,

2005, averring, among other things, jurisdiction of the court

pursuant to 28 U.S.C. §1581(i)(3) and (4).
Court No. 05-00461                                          Page 2


          Upon initially concluding that it did in fact and law

possess such jurisdiction, the court granted plaintiff's immediate

application for an order, directing the defendants to appear and

show cause on August 12, 2005 why a preliminary injunction should

not enter against them herein and why this action should not be

resolved upon an expedited schedule.


          On August 11, 2005, a motion for leave to intervene as a

party in opposition to plaintiff's prayers for relief was filed on

behalf of Eaton Corporation, which has been a complainant pursuant

to 19 U.S.C. §1337 before the United States International Trade

Commission sub nom. Matter of Certain Automated Mechanical Trans-
mission Systems for Medium-Duty and Heavy-Duty Trucks and Compon-

ents Thereof, Inv. No. 337-TA-503, and from which matter this

action emanates.


          In accordance with USCIT Rule 7(b), counsel for the pro-

posed intervenor certified in their motion papers that they had

consulted with counsel for the plaintiff and for the defendants,

whereupon the former stated that they did not oppose the motion,

while government counsel consented to its grant.


          At the call in open court today, August 12, 2005, of this

action pursuant to plaintiff's order to show cause, the plaintiff

and the defendants filed a Stipulation of Settlement and Dismissal

pursuant to USCIT Rule 41(a)(1).   Counsel for proposed intervenor
Court No. 05-00461                                          Page 3


Eaton Corporation appeared and were heard essentially in opposition

to the terms and conditions of the settlement.


           Rule 41(a)(1) provides in part that an action may be

dismissed by the

     plaintiff without order of court (A) by filing a notice
     of dismissal . . . at any time before service by the
     adverse party of an answer or motion for summary judg-
     ment, whichever occurs first, or (B) by filing a stipula-
     tion of dismissal . . ..


The issue thus arose herein as to the import of the prior filing of

the motion to intervene, in particular given the lack of opposition

thereto on the part of either the plaintiff or the defendants.


           None of the advocates at the hearing shed much light on

the issue, leaving the undersigned to conclude, after due delibera-

tion, that a court always retains jurisdiction to supervise and

administer its own docket, including the authority to decide a

motion essentially adverse to the terms of a voluntary dismissal

interposed beforehand on behalf of a person not yet granted leave

to intervene in the action.


           In the exercise of that jurisdiction, the court hereby

denies the motion of Eaton Corporation to intervene as a party.

           So ordered.

Dated:   New York, New York
         August 12, 2005

                                         Thomas J. Aquilino, Jr.
                                            Senior Judge